DETAILED ACTION
This is in response to the reply filed on 08/24/2022. Claims 1-18 are pending in this Action. 
Remark
In the response filed 08/24/2022, claims 1 and 10 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s amendment regarding claim objection is accepted by the Examiner. Therefore, prior claim objection is withdrawn. 
The prior double patenting rejections are withdrawn in view of the terminal disclaimer filed 08/24/2022.
The Applicant’s amendments regarding 35 USC 112(a) and (b) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(a) and (b) rejections are withdrawn. 
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
With respect to the argument that Radivojevic and Matsuoka are non-analogous art:
the applicant in pages 9-12 of the Remark argues that 
Radivojevic and Matsuoka are non-analogous art” because “[t]he claimed invention relates to the field of machine learning, more particularly to the problem of machine learning model improvement using data distributed across multiple devices. Radivojevic and Matsuoka are not in the same field of endeavor as the claimed invention, nor are they reasonably pertinent to the problem of model improvement using data distributed across multiple devices.

The Examiner respectfully disagrees.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  MPEP 2141(a) states: This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In this case, the claimed invention as stated in the specification and the claims is specifically pertinent to improving a distributable model with distributed data and generally is related to field of endeavor of data processing. In the current claimed invention model (i.e. data) is processed utilizing distributed data and machine learning algorithm. Thus, the Examiner holds that the current claimed invention generally pertinent to data processing that utilizes machine learning and distributed data (i.e. data). 
The Examiner contends that Radivojevic (as implied in paragraphs 2-3) is related to the field of endeavor of data processing to summarize data lineage diagram. Although, Radivojevic addresses a different problem from the current invention and does not utilize machine learning algorithm, Radivojevic is generally pertinent to the same field of endeavor of data processing similar to the current invention. 
The Examiner also contends that Matsuoka as it is implied in col. 1, lines 10-19 is related to information/data processing using selecting and displaying data items. Although, Radivojevic and Matsuoka may not specifically related to machine learning model improvement, Radivojevic and Matsuoka are generally related to information or data processing that is the same field of endeavor as the current claimed invention. 
Moreover, the applicant in pages 10-11 argues:
even if it was analogous art, Radivojevic does not teach the limitation of operation of a directed computational graph comprising a plurality of data transformation nodes. Radivojevic's incorporation of data transformation nodes is passive. Radivojevic identifies a directed graph that includes one or more data nodes and one or more data transformation nodes which represent data elements and computations which take place in another system. This is a  
static representation of activity taking place elsewhere; the invention itself simply takes this representation and then traces the data flow in order to create a visualization of the data lineage from the original data elements through the transformational pathways. Here, the claimed invention is a graph structured data pipeline which alternately takes input data and sends it for batch processing and storage or operates on the input data for transformation pipeline analysis. (Conceptual Architecture, [028], lines 24-29). Input data sent through the data transformation pipeline is sent through a plurality of data transformation nodes which each perform one or more transformations on the input data and then outputs the data to the next node for transformation and analysis. Data transformation nodes within the general transformer service module perform linear data transformation and analysis, and data transformation nodes within the decomposable transformer service module perform branching or iterative transformations and analysis.

The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the invention itself simply takes this representation and then traces the data flow in order to create a visualization of the data lineage from the original data elements through the transformational pathways. Here, the claimed invention is a graph structured data pipeline which alternately takes input data and sends it for batch processing and storage or operates on the input data for transformation pipeline analysis. (Conceptual Architecture, [028], lines 24-29). Input data sent through the data transformation pipeline is sent through a plurality of data transformation nodes which each perform one or more transformations on the input data and then outputs the data to the next node for transformation and analysis. Data transformation nodes within the general transformer service module perform linear data transformation and analysis, and data transformation nodes within the decomposable transformer service module perform branching or iterative transformations and analysis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner holds that the specification does not describe the amended features of “wherein each of the plurality of data transformation nodes executes code to perform one or more data transformations on input data and outputs transformed data.15..” Furthermore, Radivojevic in at least Fig. 5 and para 5 and 71 discloses a directed graph containing data transformation as nodes of the directed graph, the nodes represent computations/programs that transform data elements, which combined with Storm’s teaching would disclose or at least suggest that claimed limitation of “operate a directed computational graph comprising a plurality of data transformation model, wherein each of the plurality of data transformation nodes executes code to perform one or more data transformations on input data and outputs transformed data15…,” as recited in claim 1.

With respect to the argument that the examiner failed to show a reasonable motivation to combine the prior art:
the applicant in pages 14-15 of the Remark argues that 
The examiner has not provided a reasoned explanation as to why a person of ordinary skill in the art would have combined the prior art references other than to arrive at the claimed invention and its limitations.
Applicant asserts that, for the claimed invention, a person of ordinary skill would not have selected the asserted prior art to improve a distributable model with distributed data…there is no reason for a person of ordinary skill to combine Strom with Radivojevic or Matsuoka, because they are non-analogous art. Further, Radivojevic's data lineage diagramming graph teaches away from a directed graph producing an output like the claimed invention does.
…Finally, a person of ordinary skill would not have combined Matsuoka because it is neither in the same field of endeavor nor reasonably pertinent to the problem of improving a distributable model with distributed data. Therefore, Applicant submits that there is no basis for modifying Strom in light of Matsuoka.


The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case:
Strom is related to data processing and more specifically to distributed training of models which is from the same field of endeavor of current invention. And as it is set forth above, the Examiner has already provided explanation and evidence that Radivojevic and Matsuoka and current claimed invention are considered to be analogous art because they are from the same field of endeavor of data processing. As such, a person of ordinary skill in the art would combine them. 
Moreover, the Examiner has provided motivations to combine Strom, Radivojevic, and Matsuoka that either found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See below 35 USC 103 rejection of claim 1.
Additionally, the Examiner holds that Radivojevic does not teach away from a directed graph producing an output like the claimed invention.
MPEP 2141.02(VI) states: 

A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)… "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Radivojevic clearly in at least Fig. 5 and para 5 and 71 discloses a directed graph containing data transformation as nodes of the directed graph, the nodes represent computations/programs that transform data elements which corresponds to directed graph producing an output like the claimed invention.

With respect to the argument that Examiner has exceeded the "broadest reasonable interpretation" of claims in citing Hu:
the applicant in pages 15-16 of the Remark argues that
The examiner argues that Hu teaches bias cleansing in that it discloses cleansing incorrect, irrelevant, and faulty data. However, interpreting bias cleansing so broadly that it is disclosed merely by excluding poor data exceeds the ordinary and customary meaning of data bias in the field and is further inconsistent with the use of the claim term in the specification and drawings. Specification paragraph 3 points out examples of bias resulting from region, age group, or ethnicity as not conducive for use to train a general-use model. These examples comprehend recognized data bias types including sample, selection, association, and measurement bias. Those skilled in the art would not interpret Hu's minimal data corrections as extending to the bias cleansing described in these examples. Additionally, Specification paragraph 33 points out that the system can be configured to allow certain biases to remain, such as in adherence to local laws. Therefore, a person skilled in the art would understand biases as contemplated in the claimed invention to be more particularized in meaning than the overly broad interpretation required to suggest that Hu discloses their cleansing.
… Applicant submits that Hu does not disclose removing a plurality of data biases within data and creating a cleansed dataset based on instance of the distributed model and the removed biases.

The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The specification of the current invention fails to provide an explicit and clear definition for claimed data “biases.” Paragraphs 3 and 33 of the current invention as provided by the applicant contains only non-limiting examples of data “biases” without providing a clear definition of the term. As recommended by MPEP 2111, the Examiner gives the claimed terms their broadest and reasonable interpretation in light of the specification. In this case, in the absence of the clear definition of “data biases”, the Examiner interprets it as incorrect, irrelevant, and/or faulty data. The Examiner holds that aforementioned interpretation of the term “biases” is not inconsistent with the specification of the current invention, and thus the Examiner has not exceeded the broadest and reasonable interpretation of the claimed limitation of “data biases.”
Hu discloses cleansing data and removing incorrect, irrelevant, and faulty data (i.e. biases), creating cleansed data for a model, the incorrected and faulty data is automatically corrected and training models with the cleansed and corrected data (See Hu: at least para 27, 34, and 66). As such, modifying the teachings of the combination of Storm and Radivojevic with Hu’s teaching would disclose or at least suggest the limitation of “remove a plurality of data biases within the instance of the distribution model; create a cleansed dataset based on instance of the distributed model and the removed biases; and train the instance of the distributable model with the cleansed dataset,” as recited in claim 1.

With respect to the argument against rejections of claims 5 and 14 citing Bugay:
The applicant broadly argues that Buay is also is a non-analogous art and “Examiner offers no motivation to combine the references other than to improve system functionality.” The Examiner respectfully disagrees. 
Bugay is pertinent to data processing (see paragraph 1) which is the same field of endeavor as current invention. Moreover, the Examiner provided improving functionality of the system by using criminal data in training models as motivation. In fact improving functionality of a prior invention motivates a user to modify the invention. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

With respect to the argument against rejections of claims 7-9 and 16-18 citing Dalal:
The applicant broadly argues that Dalal is also is a non-analogous art and “Examiner offers no motivation to combine the references other than to improve system functionality.” The Examiner respectfully disagrees. 
Bugay is pertinent to distributed data processing (see paragraph 1) which is the same field of endeavor as current invention. Moreover, the Examiner provided improving functionality of the system by organizing reports facilitating identifying a particular report based on geographical location as motivation. In fact improving functionality of a prior invention motivates a user to modify the invention. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In conclusion, based on above reasoning and explanation, the 35 USC 103 rejections of claims 1-18 are maintained.





	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains amended subject matter of “wherein each of the plurality of data transformation nodes executes code to perform one or more data transformations on input data and outputs transformed data15..” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification of current invention only at the end of page 7 briefly mentions that in a directed graph module “transformations are nodes”. However, the specification fails to describes “wherein each of the plurality of data transformation nodes executes code to perform one or more data transformations on input data and outputs transformed data.15…”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, 
as it was explained above there is insufficient description in the specification for the amended features of “wherein each of the plurality of data transformation nodes executes code to perform one or more data transformations on input data and outputs transformed data.15..” It is not clear to a person of ordinary skill in the art that how this feature is implemented. As such, the metes and bounds of the claims are not clear. 15..
Regarding claims 2-9 and 11-18,
said claims dependent on the rejected claims 1 and 10 and inherit the same deficiency. Therefore, claims 2-9 and 11-18 are rejected for the same reason set forth in rejections of claims 1 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Strom, US 10,152,676 in view of Radivojevic et al., US 2016/0028580 (Radivojevic, hereafter) further in view of Hu et al., US 2018/0276560 (Hu, hereafter) and further in view of Matsuoka, US 5,953,011.
Regarding claim 1,
Strom discloses a system for improving a distributable model with distributed data, comprising: 
a distributable model source comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor (See Strom: at least Fig. 1 and col. 6, lines 3-45 and col. 12, lines 20-67, a model data store 104 which could be a server device that stores instructions in a memory processed by a processor is a network connected distributable model source for the model training nodes 102A and 102B), cause the processor to: 
store a plurality of instances of a distributable model; and serve instances of a distributable model (See Strom: at least Fig. 1 and col. 4, lines 45-51, storing and providing data and training (i.e. serving) to copies (i.e. instances) of models); and 
a directed computation graph module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor (See Strom: at least Fig. 1 and col. 6, lines 3-45 and col. 12, lines 20-67, nodes 102A-B and computing modules), cause the processor to: 
receive an instance of the distributable model from the distributed model source (See Strom: at least Fig. 1 and col. 4, lines 45-51, nodes 102A-B, receive copies of models).
Strom discloses the limitations as stated above including creating a cleansed dataset. However, Storm does not expressly teach operate a directed computational graph comprising a plurality of data transformation model, wherein each of the plurality of data transformation nodes executes code to perform one or more data transformations on input data and outputs transformed data15...
On the other hand, Radivojevic discloses a directed graph containing data transformation as nodes of the directed graph, the nodes represent computations/programs that transform data elements (See Radivojevic: at least Fig. 5 and para 5 and 71). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Strom with Radivojevic’s teaching in order to operate a directed computational graph comprising a plurality of data transformation model, wherein each of the plurality of data transformation nodes executes code to perform one or more data transformations on input data and outputs transformed data15... The motivation for doing so would have been to improve functionality of the system by representing transformation or changes to distributable model as transformation nodes in a directed graph.
Although, the combination of Storm and Radivojevic discloses using 
transformation nodes in a directed graph training copies of models with input data set, it does not expressly teach removing a plurality of data biases within data; creating a cleansed dataset and the removed biases.
On the other hand, Hu discloses cleansing data and removing incorrect, irrelevant, and faulty data (i.e. biases), creating cleansed data for a model, the incorrected and faulty data is automatically corrected and training models with the cleansed and corrected data (See Hu: at least para 27, 34, and 66). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Storm and Radivojevic with Hu’s teaching in order to remove a plurality of data biases within the instance of the distribution model; create a cleansed dataset based on instance of the distributed model and the removed biases; and train the instance of the distributable model with the cleansed dataset. The motivation for doing so would have been to improve accuracy of instance of models by removing inaccurate and biased data from training data.
The combination of Strom, Radivojevic, and Hu discloses the limitations as stated above including instances of distributable model. However, it does not expressly teach generating an update report based at least in part by updates model. 
On the other hand, Matsuoka discloses reporting updates or modification to a model which is generating a report based on updates to the model (See Matsuoka: at least Fig. 8-9 and col. 11, lines 7-10). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Strom, Radivojevic, and Hu with Matsuoka’s teaching in order to generate an update report based upon which remote instance of the distributable model may be adjusted to take into account the training of the instances of the distributable model using the cleansed dataset. The motivation for doing so would have been to improve functionality of the system by reporting of updates to the source computing device in order to adjust operations associated with models according to the updates.
Regarding claim 2,
the combination of Strom, Radivojevic, Hu, and Matsuoka discloses wherein at least a portion the cleansed dataset is data that has had sensitive information removed (See Hu: at least para 34, credit card or voter data). 
Regarding claim 3,
the combination of Strom, Radivojevic, Hu, and Matsuoka discloses wherein the at least a portion of the update report is used by the distributable model source to improve the distributable model (See Matsuoka: at least Fig. 8-9 and col. 11, lines 7-10).
Regarding claim 4,
the combination of Strom, Radivojevic, Hu, and Matsuoka discloses wherein at 
least a portion of the data stored in memory is medical-related data (See 
Hu: at least para 33, health diagnosis information). 
Regarding claim 6,
the combination of Strom, Radivojevic, Hu, and Matsuoka discloses wherein at least a portion of the data stored in memory is banking-related data(See Hu: at least para  34-35, credit card information). 
Regarding claims 10-13 and 15,
the scopes of the claims are substantially the same as claims 1-4 and 6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-4 and 6, respectively.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Strom, US 10,152,676 in view of Radivojevic et al., US 2016/0028580 further in view of Hu et al., US 2018/0276560 and further in view of Matsuoka, US 5,953,011. and further in view of Bugay et al., US 2017/0017897 (Bugay, hereafter).
Regarding claim 5,
the combination of Strom, Radivojevic, Hu, and Matsuoka discloses storing data in memory. However, it does not expressly teach that wherein at least a portion of the data stored in memory is crime-related data. 
On the other hand, Bugay discloses storing crime related data in a repository (See Bugay: at least para 88). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of the combination of Strom, Radivojevic, Hu, and Matsuoka with Bugay’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality of the system by using criminal data in training models.
Regarding claim 14,
the scope of the claim is substantially the same as claim 5, and is rejected on the same basis as set forth for the rejection of claim 5.
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Strom, US 10,152,676 in view of Radivojevic et al., US 2016/0028580 further in view of Hu et al., US 2018/0276560 further in view of Matsuoka, US 5,953,011 and further in view of Dalal et al., US 2011/0225287 (Dalal, hereafter).
Regarding claim 7,
the combination of Strom, Radivojevic, Hu, and Matsuoka discloses including reporting updates back to a computing device. However, it does not expressly teach classifying an incoming report based at least in part by geographical origin of the incoming report. 
On the other hand, Dalal discloses categorizing a report based on geographical information of the report (See Dalal: at least para 35). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of the combination of Strom, Radivojevic, Hu, and Matsuoka with Dalal’s teaching in order to wherein the distributable model source classifies an incoming update report based at least in part by geographical origin of the incoming update report. The motivation for doing so would have been to improve functionality of the system by organizing reports facilitating identifying a particular report based on geographical location.
Regarding claim 8,
the combination of Strom, Radivojevic, Hu, Matsuoka, and Dalal discloses wherein the update report is used to improve a distributable model specific to the geographical origin (See Matsuoka: at least Fig. 8-9 and col. 11, lines 7-10).
Regarding claim 9,
the combination of Strom, Radivojevic, Hu, Matsuoka, and Dalal discloses wherein the distributable model specific to the geographical origin is updated using update reports from geographical origins (See Matsuoka: at least Fig. 8-9 and col. 11, lines 7-10).
Regarding claims 16-18,
the scopes of the claims are substantially the same as claims 7-9, respectively, and are rejected on the same basis as set forth for the rejections of claims 7-9, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        11/04/2022

	1